DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/15/2022 has been entered.

Response to Amendment
	Applicant’s remarks and amendments filed 01/15/2022 are acknowledged and have been considered. 
	 
Status of Claims
	Claims 1-25 were previously pending. 
As of the amendments filed 01/15/2022, claims 1 and 24 are amended; no claims were canceled; and no claims were newly added.  
	Accordingly, claims 1-25 are under examination. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over an embodiment of Lin et al. in which PET is the imaging modality (Lin, Mai et al. “Advances in molecular imaging of pancreatic beta cells” Frontiers in bioscience : a journal and virtual library vol. 13 4558-75. 1 May. 2008, hereinafter “Lin (PET)”) in view of an additional embodiment of Lin et al. in which MRI is the imaging modality (Lin, Mai et al. “Advances in molecular imaging of pancreatic beta cells” Frontiers in bioscience : a journal and virtual library vol. 13 4558-75. 1 May. 2008, hereinafter “Lin (MRI)”). 

Regarding claim 1, an embodiment of Lin ("Lin (PET)") discloses "non-invasive imaging methods for early diagnosis of the beta cell associated metabolic diseases" (Lin: pg. 1), and in particular, "nuclear imaging techniques for beta cells, especially positron emission tomography (PET)" (Lin: pg. 1), and further discloses: 
A method for quantitatively ("PET imaging probe … for imaging and quantification of the endocrine pancreas" Lin: pg. 5) imaging pancreatic beta cells ("in vivo imaging of the pancreatic beta cells" Lin: pg. 5) using positron emission tomography (PET) ("early successes in nuclear imaging techniques for beta cells, especially positron emission tomography (PET)" Lin: pg. 1), the steps of the method comprising:
(a) administering [a PET tracer] to a subject (“pancreas was clearly visualized in the PET images of all three mammals, which were dynamically scanned from 10 to 90 min post intravenous injection” Lin: pg. 8);
 (b) acquiring data from a region-of-interest containing a pancreas ("PET imaging probe … for imaging and quantification of the endocrine pancreas" Lin: pg. 5) of the subject using a PET system ("PET imaging of the pancreatic beta cells" Lin: pg. 1);
(c) reconstructing an image of the region-of-interest from the acquired data ("the pancreas was clearly visualized in the PET images of all three mammals" Lin: pg. 8), wherein the reconstructed image depicts a preferential uptake (“uptake in the islet beta cells” Lin: pg. 5) of the [PET tracer] in pancreatic beta cells in the subject ("pancreas uptake of the PET tracer was persistently observed" Lin: pg. 8); and 
(d) processing the image with a computer system to estimate a quantitative parameter of at least one of pancreatic beta cell mass ("assessment of pancreatic beta cell mass" Lin: pg. 5) or pancreatic beta cell function based on a measured activity of [the PET tracer] taken up in the pancreatic beta cells in the subject ("imaging probe uptake in the islet beta cells showed a positive correlation (r2 = 0.936) with the reduction of beta cell mass" Lin: pg. 5).

Lin (PET) is not relied on for teaching: 
(a) administering radiomanganese to a subject;
	wherein the reconstructed image depicts a preferential uptake of the radiomanganese in pancreatic beta cells in the subject via voltage dependent Ca2+ channels (VDCCs); and 
estimate a quantitative parameter of at least one of pancreatic beta cell mass or pancreatic beta cell function based on a measured activity of radiomanganese taken up in the pancreatic beta cells in the subject via VDCCs.

However, in an additional embodiment of the same research article in the same field of endeavor (imaging of pancreatic beta cells), Lin (MRI) teaches an "enhanced MR method using Mn2+ as a paramagnetic surrogate of Ca2+ to assess beta cell function" (Lin: pg. 3), and further teaches: 
(a) administering radiomanganese to a subject ("enhanced MR method using Mn2+ as a paramagnetic surrogate of Ca2+ to assess beta cell function" Lin: pg. 3);
(c) reconstructing an image of the region-of-interest from the acquired data (“T1 weighted MR images” Lin: pg. 3), wherein the reconstructed image depicts a preferential uptake of the radiomanganese in pancreatic beta cells in the subject via voltage dependent Ca2+ channels (VDCCs) ("Mn2+ appears to be taken into beta cells via Ca2+ channels and this results in a 200% increase in contrast in T1 weighted MRI images" Lin: pg. 3); and
(d) processing the image with a computer system to estimate a quantitative parameter ("PET imaging probe … for imaging and quantification of the endocrine pancreas" Lin: pg. 5) of at least one of pancreatic beta cell mass or pancreatic beta cell function ("using Mn2+ as a paramagnetic surrogate of Ca2+ to assess beta cell function" Lin: pg. 3) based on a measured activity of radiomanganese taken up in the pancreatic beta cells ("using Mn2+ as a paramagnetic surrogate of Ca2+ to assess beta cell function" Lin: pg. 3) in the subject via VDCCs ("Mn2+ appears to be taken into beta cells via Ca2+ channels" Lin: pg. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PET imaging of pancreatic beta cells disclosed by Lin (PET), by including the knowledge that Mn2+ appears to be taken into beta cells via Ca2+ channels as taught by Lin (MRI). One of ordinary skill in the art would have been motivated to make this modification because the “ability to non-invasively visualize beta cells would greatly facilitate the development of new methods in the prevention and treatment of diabetes” (Lin: pg. 2). In addition to visualizing, it is also important for "imaging techniques to monitor the pancreatic beta cells mass and function non-invasively" (Lin: pg. 2). “In order to visualize beta cells in the islets of Langerhans, imaging or contrast agents that recognize the scarcely dispensed beta cells within the pancreas and/or are responsive to their biological functions must be developed.” (Lin: pg. 3). Lin also discloses that "this preliminary study showed potential of using neuroreceptor imaging agents to non-invasively assess the functions as well as the mass of beta cell islets" (Lin: pg. 8). Finally, the final paragraph of Lin (included below) provides motivation for one of ordinary skill in the art to use radiomanganese as a PET tracer for pancreatic beta cells (“With the superior inherent sensitivity, the role of nuclear imaging techniques is mainly defined
by the successful development of radiotracers that can specifically target the pancreatic beta
cells. Based on the neuroendocrine nature of the pancreatic beta cell islets, it appears
straightforward to systematically screen the current existing neuroimaging agents for such beta
cell islet specific nuclear imaging probes” Lin: pg. 12). 

Regarding claim 24, an embodiment of Lin ("Lin (PET)") discloses "non-invasive imaging methods for early diagnosis of the beta cell associated metabolic diseases" (Lin: pg. 1), and in particular, "nuclear imaging techniques for beta cells, especially positron emission tomography (PET)" (Lin: pg. 1), and further discloses: 
A method for assessing a tissue transplant using positron emission tomography (PET) (“monitored the fate of rat islets implanted in liver by transfusing 1,500 – 2,000 islets into the mesenteric vein of diabetic NOD-SCID mice by microPET imaging with 18F-FHBG), the steps of the method comprising:
(a) administering [a PET tracer] to a subject (“microPET imaging with 18F-FHBG” Lin: pg. 6) who has received a tissue transplant (“animals that received islet implants at 4 days after transplantation in comparison with the same region of the animals without implanted islets” Lin: pg. 6);
(b) acquiring an image from a region-of-interest containing a pancreas (“imaging of the pancreatic beta cells” Lin: pg. 5) of the subject with a PET system (“microPET images” Lin: pg. 6), 
(c) computing a pancreatic beta cell mass ("assessment of pancreatic beta cell mass" Lin: pg. 5) from the acquired image based on a measured activity of [the PET tracer] taken up in the pancreatic beta cells in the subject ("imaging probe uptake in the islet beta cells showed a positive correlation (r2 = 0.936) with the reduction of beta cell mass" Lin: pg. 5). 

Lin (PET) is not relied on for teaching: 
A method for assessing a pancreatic tissue transplant, 
(a) administering radiomanganese to a subject who has received a pancreatic tissue transplant;
wherein the image depicts an uptake of radiomanganese in the subject's pancreas via voltage dependent Ca2+ channels (VDCCs);
(c) computing a pancreatic beta cell mass from the acquired image based on a measured activity of radiomanganese taken up in the pancreatic beta cells in the subject via VDCCs;
(d) generating a report based on the computed pancreatic beta cell mass that contains information associated with an assessment of transplant viability of the tissue transplant.

However, in an additional embodiment of the same research article in the same field of endeavor (imaging of pancreatic beta cells), Lin (MRI) teaches an "enhanced MR method using Mn2+ as a paramagnetic surrogate of Ca2+ to assess beta cell function" (Lin: pg. 3), and further teaches: 
A method for assessing a pancreatic tissue transplant (“monitor in vivo tolerance of transplanted pancreatic islets” Lin: pg. 3), 
(a) administering radiomanganese to a subject ("enhanced MR method using Mn2+ as a paramagnetic surrogate of Ca2+ to assess beta cell function" Lin: pg. 3) who has received a pancreatic tissue transplant (“transplanted pancreatic islets” Lin: pg. 3);
wherein the image depicts an uptake of radiomanganese in the subject's pancreas via voltage dependent Ca2+ channels (VDCCs) ("Mn2+ appears to be taken into beta cells via Ca2+ channels and this results in a 200% increase in contrast in T1 weighted MRI images" Lin: pg. 3);
(c) computing a pancreatic beta cell mass from the acquired image (“assessment of pancreatic beta cell mass after islet transplantation” Lin: pg. 4) based on a measured activity of radiomanganese taken up in the pancreatic beta cells in the subject via VDCCs ("Mn2+ appears to be taken into beta cells via Ca2+ channels and this results in a 200% increase in contrast in T1 weighted MRI images" Lin: pg. 3);
(d) generating a report based on the computed pancreatic beta cell mass that contains information associated with an assessment of transplant viability of the tissue transplant (“non-invasively detect in vivo tolerance and rejection of islet transplants” Lin: pg. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PET imaging of pancreatic beta cells disclosed by Lin (PET), by including the knowledge that Mn2+ appears to be taken into beta cells via Ca2+ channels as taught by Lin (MRI). One of ordinary skill in the art would have been motivated to make this modification because the “ability to non-invasively visualize beta cells would greatly facilitate the development of new methods in the prevention and treatment of diabetes” (Lin: pg. 2). In addition to visualizing, it is also important for "imaging techniques to monitor the pancreatic beta cells mass and function non-invasively" (Lin: pg. 2). “In order to visualize beta cells in the islets of Langerhans, imaging or contrast agents that recognize the scarcely dispensed beta cells within the pancreas and/or are responsive to their biological functions must be developed.” (Lin: pg. 3). Lin also discloses that "this preliminary study showed potential of using neuroreceptor imaging agents to non-invasively assess the functions as well as the mass of beta cell islets" (Lin: pg. 8). Finally, the final paragraph of Lin (included below) provides motivation for one of ordinary skill in the art to use radiomanganese as a PET tracer for pancreatic beta cells (“With the superior inherent sensitivity, the role of nuclear imaging techniques is mainly defined
by the successful development of radiotracers that can specifically target the pancreatic beta
cells. Based on the neuroendocrine nature of the pancreatic beta cell islets, it appears
straightforward to systematically screen the current existing neuroimaging agents for such beta
cell islet specific nuclear imaging probes” Lin: pg. 12). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the multiple embodiments of Lin as applied to claim 24 above, and further in view of Lewis et al. (Lewis CM, et al. (2015) 52Mn production for PET/MRI tracking of human stem cells expressing divalent metal transporter 1 (DMT1). Theranostics 5(3):227., hereinafter “Lewis”). 

	Regarding claim 25, the multiple embodiments of Lin make obvious: 
The method as recited in claim 24, as described above. 
Lin further teaches a pancreatic tissue transplant (“monitor in vivo tolerance of transplanted pancreatic islets” Lin: pg. 3), as described above. 
	While Lin may disclose certain features of this claim, the embodiments of Lin are not being relied on for teaching: 
wherein the pancreatic tissue transplant comprises a stem cell-based transplant. 
	However, in a similar study in the same field of endeavor, Lewis teaches 52Mn production for PET/MRI tracking of human stem cells (Title) and aims to develop the foundation for Mn-based PET (Introduction), and further teaches: 
wherein the tissue transplant comprises a stem cell-based transplant (“PET/MR tracking of transplanted stem cells in the central nervous system” Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the stem cell-based transplant as taught by Lewis. One of ordinary skill in the art would have been motivated to make this modification because there “is a growing demand for long-term in vivo stem cell imaging for assessing cell therapy techniques and guiding therapeutic decisions” (Abstract). 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over the multiple embodiments of Lin as applied to claim 1 above, and further in view of Topping et al. (Topping GJ, et al (2013) Manganese-52 positron emission tomography tracer characterization and initial results in phantoms and in vivo. Med Phys 40(4):042502., hereinafter “Topping”). 

	Regarding claim 2, the multiple embodiments of Lin make obvious: 
The method as recited in claim 1, as described above. 
	While Lin may disclose certain features of this claim, the embodiments of Lin are not being relied on for teaching: 
	wherein the radiomanganese comprises at least one of free radioisotopes of manganese or compounds that dissociate to produce free manganese when administered to the subject. 
However, in a similar study in the same field of endeavor, Topping teaches that “52Mn is a promising tracer for small animal PET imaging” (Topping: Abstract), and further teaches: 
wherein the radiomanganese comprises at least one of free radioisotopes of manganese or compounds that dissociate to produce free manganese when administered to the subject ("three positron-emitting isotopes of Mn with half-lives that are suitable for use as a PET tracer" Topping: Section II).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the Manganese-52 positron emission tomography as taught by Topping. One of ordinary skill in the art would have been motivated to make this modification because "The radionuclide 52Mn is expected to accumulate in vivo by the same biological mechanisms as nonradioactive Mn in MEMRI, providing the opportunity to study similar systems and processes as MEMRI with PET" (Topping: Introduction). 

Regarding claim 3, the multiple embodiments of Lin make obvious: 
The method as recited in claim 1, as described above. 
	While Lin may disclose certain features of this claim, the embodiments of Lin are not being relied on for teaching: 
wherein the radioisotopes of manganese include one of Mn-51 or Mn-52g. 
However, in a similar study in the same field of endeavor, Topping teaches that “52Mn is a promising tracer for small animal PET imaging” (Topping: Abstract), and further teaches: 
wherein the radioisotopes of manganese include one of Mn-51 or Mn-52g ("positron-emitting isotopes of Mn with half-lives that are suitable for use as a PET tracer: 52Mn (5.591 days), 52mMn (21.1 min), and 51Mn (46.2 min)" Topping: Section II). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the Manganese-52 positron emission tomography as taught by Topping. One of ordinary skill in the art would have been motivated to make this modification because "The radionuclide 52Mn is expected to accumulate in vivo by the same biological mechanisms as nonradioactive Mn in MEMRI, providing the opportunity to study similar systems and processes as MEMRI with PET" (Topping: Introduction). 

Regarding claim 4, the multiple embodiments of Lin make obvious: 
The method as recited in claim 1, as described above. 
	While Lin may disclose certain features of this claim, the embodiments of Lin are not being relied on for teaching: 
wherein the radiomanganese is administered to the subject in a dose having less than one micromolar of radiomanganese. 
However, in a similar study in the same field of endeavor, Topping teaches that “52Mn is a promising tracer for small animal PET imaging” (Topping: Abstract), and further teaches: 
wherein the radiomanganese is administered to the subject in a dose having less than one micromolar of radiomanganese ("Positron emission tomography (PET) imaging of 52MnCl2 at tracer doses has the potential to allow similar Mn studies as manganese-enhanced MRI while providing quantitative results and avoiding toxic effects" Topping: Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the Manganese-52 positron emission tomography as taught by Topping. One of ordinary skill in the art would have been motivated to make this modification because "The radionuclide 52Mn is expected to accumulate in vivo by the same biological mechanisms as nonradioactive Mn in MEMRI, providing the opportunity to study similar systems and processes as MEMRI with PET" (Topping: Introduction). 

Regarding claim 5, the multiple embodiments of Lin make obvious: 
The method as recited in claim 1, as described above. 
	While Lin may disclose certain features of this claim, the embodiments of Lin are not being relied on for teaching: 
wherein the radiomanganese is administered to the subject using a continuous infusion in which the radiomanganese is continuously infused into the subject over a duration of time. 
However, in a similar study in the same field of endeavor, Topping teaches that “52Mn is a promising tracer for small animal PET imaging” (Topping: Abstract), and further teaches: 
wherein the radiomanganese is administered to the subject using a continuous infusion in which the radiomanganese is continuously infused into the subject over a duration of time ("After systemic injection, 52Mn appears in structures throughout the body" Topping: Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the Manganese-52 positron emission tomography as taught by Topping. One of ordinary skill in the art would have been motivated to make this modification because "The radionuclide 52Mn is expected to accumulate in vivo by the same biological mechanisms as nonradioactive Mn in MEMRI, providing the opportunity to study similar systems and processes as MEMRI with PET" (Topping: Introduction). 

Regarding claim 6, the multiple embodiments of Lin make obvious: 
The method as recited in claim 1, as described above. 
	While Lin may disclose certain features of this claim, the embodiments of Lin are not being relied on for teaching: 
wherein the radiomanganese is administered to the subject in a single bolus.
However, in a similar study in the same field of endeavor, Topping teaches that “52Mn is a promising tracer for small animal PET imaging” (Topping: Abstract), and further teaches: 
wherein the radiomanganese is administered to the subject in a single bolus ("One rat (male, 326 g) was administered 2.0 ml of 52Mn solution by tail vein injection over 10 min in 0.1 ml boluses every 30 s, containing approximately 12 MBq 52Mn total" Topping: Section IV.E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the Manganese-52 positron emission tomography as taught by Topping. One of ordinary skill in the art would have been motivated to make this modification because "The radionuclide 52Mn is expected to accumulate in vivo by the same biological mechanisms as nonradioactive Mn in MEMRI, providing the opportunity to study similar systems and processes as MEMRI with PET" (Topping: Introduction). 

Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the multiple embodiments of Lin as applied to claim 1 above, and further in view of Velasco et al. (Velasco, Myrian et al. “Modulation of Ionic Channels and Insulin Secretion by Drugs and Hormones in Pancreatic Beta Cells.” Molecular pharmacology vol. 90,3 (2016): 341-57. doi:10.1124/mol.116.103861, hereinafter “Velasco”). 

Regarding claim 7, the multiple embodiments of Lin make obvious: 
The method as recited in claim 1, as described above. 
	While Lin may disclose certain features of this claim, the embodiments of Lin are not being relied on for teaching: 
further comprising administering a pharmacological agent to the subject before administering the radiomanganese to the subject, wherein the pharmacological agent modulates pancreatic beta cell uptake of divalent metals. 
However, in a similar study in the same field of endeavor, Velasco teaches modulation of ionic channels in pancreatic beta cells (Title) and in particular, the role of voltage-dependent calcium channels (VDCCs) to mediate the influx of calcium and other divalent metals into beta cells, and further teaches: 
further comprising administering a pharmacological agent to the subject before administering the radiomanganese to the subject (Since Velasco remains silent on administering radiomanganese to the subject, the administration of a pharmacological agent would always be before administering radiomanganese.), wherein the pharmacological agent modulates pancreatic beta cell uptake of divalent metals ("Many pharmacological agents modulate the activity of Cav channels," Velasco: Pharmacology of Cav Channels in Pancreatic Beta Cells). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the modulation of ionic channels in pancreatic beta cells as taught by Velasco. One of ordinary skill in the art would have been motivated to make this modification because “Cav channels could also play roles in beta-cell development, maturation, survival, growth, and death” (Velasco: Voltage-Dependent Calcium Channels). 

Regarding claim 8, the multiple embodiments of Lin in combination with Velasco make obvious: 
The method as recited in claim 7, as described above. 
	While Lin may disclose certain features of this claim, the embodiments of Lin are not being relied on for teaching: 
wherein the pharmacological agent modulates pancreatic beta cell uptake of Ca2+.
However, in a similar study in the same field of endeavor, Velasco teaches modulation of ionic channels in pancreatic beta cells (Title) and in particular, the role of voltage-dependent calcium channels (VDCCs) to mediate the influx of calcium and other divalent metals into beta cells, and further teaches: 
wherein the pharmacological agent modulates pancreatic beta cell uptake of Ca2+ ("Voltage-dependent calcium channels (VDCCs) mediate calcium influx to the beta cells," Velasco: Voltage-Dependent Calcium Channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the modulation of ionic channels in pancreatic beta cells as taught by Velasco. One of ordinary skill in the art would have been motivated to make this modification because “Cav channels could also play roles in beta-cell development, maturation, survival, growth, and death” (Velasco: Voltage-Dependent Calcium Channels). 

Regarding claim 14, the multiple embodiments of Lin in combination with Velasco make obvious: 
The method as recited in claim 7, as described above. 
	Lin further makes obvious the use of an activity of radiomanganese to estimate of a quantitative parameter of pancreatic beta cell function ("using Mn2+ as a paramagnetic surrogate of Ca2+ to assess beta cell function" Lin: pg. 3).  
	While Lin may disclose certain additional features of this claim, the embodiments of Lin are not being relied on for teaching: 
wherein step (d) includes correlating a modulated uptake of divalent metals by the pancreatic beta cells with an activity of radiomanganese in the reconstructed image to estimate a quantitative parameter of pancreatic beta cell function.
However, in a similar study in the same field of endeavor, Velasco teaches modulation of ionic channels in pancreatic beta cells (Title) and in particular, the role of voltage-dependent calcium channels (VDCCs) to mediate the influx of calcium and other divalent metals into beta cells, and further teaches: 
wherein step (d) includes correlating a modulated uptake of divalent metals by the pancreatic beta cells with an activity of radiomanganese in the reconstructed image to estimate a quantitative parameter of pancreatic beta cell function (“Changes in calcium influx through VDCC play a vital role in beta-cell dysfunction” Velasco: Voltage-Dependent Calcium Channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the modulation of ionic channels in pancreatic beta cells as taught by Velasco. One of ordinary skill in the art would have been motivated to make this modification because “Cav channels could also play roles in beta-cell development, maturation, survival, growth, and death” (Velasco: Voltage-Dependent Calcium Channels). 

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the multiple embodiments of Lin in combination with Velasco as applied to claim 7 above, and further in view of Roper et al. (Roper, Michael G et al. “Effect of the insulin mimetic L-783,281 on intracellular Ca2+ and insulin secretion from pancreatic beta-cells.” Diabetes vol. 51 Suppl 1 (2002): S43-9. doi:10.2337/diabetes.51.2007.s43, hereinafter “Roper”). 

Regarding claim 9, the multiple embodiments of Lin in combination with Velasco make obvious: 
The method as recited in claim 7, as described above. 
	While Lin may disclose certain features of this claim, the embodiments of Lin are not being relied on for teaching: 
wherein the pharmacological agent inhibits uptake of divalent metals by the pancreatic beta cells. 
However, in a similar study in the same field of endeavor, Roper studies the effects of pharmacological agents on calcium channels in pancreatic beta cells, and further teaches: 
wherein the pharmacological agent inhibits uptake of divalent metals by the pancreatic beta cells ("pretreatment with 20 μmol/l nifedipine reduced the L-783,281–induced Ca2+ increase," Roper: Results; In this particular example, Ca2+ is the divalent metal.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the pharmacological agents as taught by Roper. One of ordinary skill in the art would have been motivated to make this modification because "the [Ca2 ]i increase is characterized by a latency after application of stimulus, 20   17 s and 12   10 s for L-783,281 and insulin, respectively, followed by a slow increase to a maximum value ( 30 s) that plateaus and persists for over 120 s. This time course is in contrast to stimulation with depolarizing agents, such as tolbutamide, which have been shown to have a latency of 1 to 2 s, a peak in [Ca2 ]i at  5 s, and a return to near baseline within a minute after stimulation (Fig. 1)" (Roper: Role of PI3-K in Ca2  release and insulin secretion). 

Regarding claim 10, the multiple embodiments of Lin in combination with Velasco and Roper make obvious: 
The method as recited in claim 9, as described above. 
	While Lin may disclose certain features of this claim, the embodiments of Lin are not being relied on for teaching: 
wherein the pharmacological agent includes one of nifedipine or diazoxide;
However, in a similar study in the same field of endeavor, Roper studies the effects of pharmacological agents on calcium channels in pancreatic beta cells, and further teaches: 
wherein the pharmacological agent includes one of nifedipine or diazoxide ("nifedipine completely abolishes the [Ca2+]i increases," Roper: Results). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the pharmacological agents as taught by Roper. One of ordinary skill in the art would have been motivated to make this modification because "the [Ca2 ]i increase is characterized by a latency after application of stimulus, 20   17 s and 12   10 s for L-783,281 and insulin, respectively, followed by a slow increase to a maximum value ( 30 s) that plateaus and persists for over 120 s. This time course is in contrast to stimulation with depolarizing agents, such as tolbutamide, which have been shown to have a latency of 1 to 2 s, a peak in [Ca2 ]i at  5 s, and a return to near baseline within a minute after stimulation (Fig. 1)" (Roper: Role of PI3-K in Ca2  release and insulin secretion). 

Regarding claim 12, the multiple embodiments of Lin in combination with Velasco make obvious: 
The method as recited in claim 7, as described above. 
	While Lin may disclose certain features of this claim, the embodiments of Lin are not being relied on for teaching: 
wherein the pharmacological agent stimulates uptake of divalent metals by the pancreatic beta cells.
However, in a similar study in the same field of endeavor, Roper studies the effects of pharmacological agents on calcium channels in pancreatic beta cells, and further teaches: 
wherein the pharmacological agent stimulates uptake of divalent metals by the pancreatic beta cells ("stimulation by K+ or tolbutamide, compounds that evoke an influx of extracellular Ca2+ through voltage-dependent Ca2+  channels," Roper: Results; In this case, Ca2+ is the divalent metal.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the pharmacological agents as taught by Roper. One of ordinary skill in the art would have been motivated to make this modification because "the [Ca2 ]i increase is characterized by a latency after application of stimulus, 20   17 s and 12   10 s for L-783,281 and insulin, respectively, followed by a slow increase to a maximum value ( 30 s) that plateaus and persists for over 120 s. This time course is in contrast to stimulation with depolarizing agents, such as tolbutamide, which have been shown to have a latency of 1 to 2 s, a peak in [Ca2 ]i at  5 s, and a return to near baseline within a minute after stimulation (Fig. 1)" (Roper: Role of PI3-K in Ca2  release and insulin secretion). 

Regarding claim 13, the multiple embodiments of Lin in combination with Velasco and Roper make obvious: 
The method as recited in claim 12, as described above. 
	While Lin may disclose certain features of this claim, the embodiments of Lin are not being relied on for teaching: 
wherein the pharmacological agent includes one of D-glucose, glibenclamide, or tolbutamide.
However, in a similar study in the same field of endeavor, Roper studies the effects of pharmacological agents on calcium channels in pancreatic beta cells, and further teaches: 
wherein the pharmacological agent includes one of D-glucose, glibenclamide, or tolbutamide ("stimulation by K+ or tolbutamide, compounds that evoke an influx of extracellular Ca2+ through voltage-dependent Ca2+  channels," Roper: Results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the pharmacological agents as taught by Roper. One of ordinary skill in the art would have been motivated to make this modification because "the [Ca2 ]i increase is characterized by a latency after application of stimulus, 20   17 s and 12   10 s for L-783,281 and insulin, respectively, followed by a slow increase to a maximum value ( 30 s) that plateaus and persists for over 120 s. This time course is in contrast to stimulation with depolarizing agents, such as tolbutamide, which have been shown to have a latency of 1 to 2 s, a peak in [Ca2 ]i at  5 s, and a return to near baseline within a minute after stimulation (Fig. 1)" (Roper: Role of PI3-K in Ca2  release and insulin secretion). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the multiple embodiments of Lin in combination with Velasco and Roper as applied to claim 9 above, and further in view of Hsieh (US 20110228999 A1, hereinafter "Hsieh").

Regarding claim 11, the multiple embodiments of Lin in combination with Velasco and Roper make obvious: 
The method as recited in claim 9, as described above. 
Lin (PET) further makes obvious 
wherein the image reconstructed in step (c) comprises a first image ("the pancreas was clearly visualized in the PET images of all three mammals, which were dynamically scanned from 10 to 90 min post intravenous injection" Lin: pg. 8), and step (d) includes providing a second image that depicts an uptake of [the PET tracer] in pancreatic beta cells in the region-of- interest without modulation by the pharmacological agent ("the pancreas was clearly visualized in the PET images of all three mammals, which were dynamically scanned from 10 to 90 min post intravenous injection" Lin: pg. 8; "pancreas uptake of the PET tracer was persistently observed over the study period" Lin: pg. 8), and indicates an estimate of quantitative pancreatic beta cell mass ("assessment of pancreatic beta cell mass" Lin: pg. 5) as a result of computing the difference between the first image and the second image in order to reduce nonspecific exocrine pancreas tracer uptake in the second image ("imaging probe uptake in the islet beta cells showed a positive correlation (r2 = 0.936) with the reduction of beta cell mass" Lin: pg. 5).
Lin (PET) is not relied on for teaching: 
providing a second image that depicts an uptake of radiomanganese in pancreatic beta cells, 
wherein a difference image is generated by computing a difference between the first image and the second image. 
However, in an additional embodiment of the same research article in the same field of endeavor (imaging of pancreatic beta cells), Lin (MRI) teaches an "enhanced MR method using Mn2+ as a paramagnetic surrogate of Ca2+ to assess beta cell function" (Lin: pg. 3), and further teaches: 
providing a second image that depicts an uptake of radiomanganese in pancreatic beta cells ("Mn2+ appears to be taken into beta cells via Ca2+ channels and this results in a 200% increase in contrast in T1 weighted MRI images" Lin: pg. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PET imaging of pancreatic beta cells disclosed by Lin (PET), by including the knowledge that Mn2+ appears to be taken into beta cells via Ca2+ channels as taught by Lin (MRI). One of ordinary skill in the art would have been motivated to make this modification because the “ability to non-invasively visualize beta cells would greatly facilitate the development of new methods in the prevention and treatment of diabetes” (Kim: pg. 2). In addition to visualizing, it is also important for "imaging techniques to monitor the pancreatic beta cells mass and function non-invasively" (Lin: pg. 2). “In order to visualize beta cells in the islets of Langerhans, imaging or contrast agents that recognize the scarcely dispensed beta cells within the pancreas and/or are responsive to their biological functions must be developed.” (Lin: pg. 3). Lin also discloses that "this preliminary study showed potential of using neuroreceptor imaging agents to non-invasively assess the functions as well as the mass of beta cell islets" (Lin: pg. 8). Finally, the final paragraph of Lin (included below) provides motivation for one of ordinary skill in the art to use radiomanganese as a PET tracer for pancreatic beta cells (“With the superior inherent sensitivity, the role of nuclear imaging techniques is mainly defined
by the successful development of radiotracers that can specifically target the pancreatic beta
cells. Based on the neuroendocrine nature of the pancreatic beta cell islets, it appears
straightforward to systematically screen the current existing neuroimaging agents for such beta
cell islet specific nuclear imaging probes” Lin: pg. 12). 
While Lin may disclose certain additional features of this claim, the embodiments of Lin are not being relied on for teaching: 
wherein a difference image is generated by computing a difference between the first image and the second image. 
However, in a similar invention in the same field of endeavor, Hsieh teaches a system and method of image reconstruction using a temporal subset of image data (Title), and further teaches: 
wherein a difference image is generated by computing a difference between the first image and the second image (“When a prior image is available, it can then be utilized to significantly sparsify a target image. When a subtraction of the target image, I-Ip (i.e., a difference image) is significantly more sparse” Hsieh: [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by the embodiments of Lin, by including the system and method of image reconstruction as taught by Hsieh. One of ordinary skill in the art would have been motivated to make this modification because "there is a need for a system and method that minimizes motion blurring in tomographic imaging in a cost-effective and overall efficient manner" Hsieh: [0010]. 

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over an embodiment of Lin et al. in which PET is the imaging modality (Lin, Mai et al. “Advances in molecular imaging of pancreatic beta cells” Frontiers in bioscience : a journal and virtual library vol. 13 4558-75. 1 May. 2008, hereinafter “Lin (PET)”) in view of Graves et al. (Graves SA, et al. (2015) Novel Preparation Methods of 52Mn for ImmunoPET Imaging. Bioconjug Chem 26(10):2118-2124., hereinafter “Graves”). 

Regarding claim 15, an embodiment of Lin ("Lin (PET)") discloses "non-invasive imaging methods for early diagnosis of the beta cell associated metabolic diseases" (Lin: pg. 1), and in particular, "nuclear imaging techniques for beta cells, especially positron emission tomography (PET)" (Lin: pg. 1), and further discloses: 
A method for imaging pancreatic beta cells ("in vivo imaging of the pancreatic beta cells" Lin: pg. 5) using positron emission tomography (PET) ("early successes in nuclear imaging techniques for beta cells, especially positron emission tomography (PET)" Lin: pg. 1), the steps of the method comprising:
(a) providing to a computer system ("animal PET system and … in-house developed image reconstruction software" Lin: pg. 11), a first image of a subject acquired with a PET system following an administration of [a PET tracer] to the subject (“pancreas was clearly visualized in the PET images of all three mammals, which were dynamically scanned from 10 to 90 min post intravenous injection” Lin: pg. 8), wherein the first image depicts a first [PET tracer] activity in the subject (“pancreas uptake of the PET tracer was persistently observed over the study period” Lin: pg. 8);
(b) providing to the computer system ("animal PET system and … in-house developed image reconstruction software" Lin: pg. 11), a second image of the subject acquired with the PET system following an administration of [a PET tracer] to the subject (“pancreas was clearly visualized in the PET images of all three mammals, which were dynamically scanned from 10 to 90 min post intravenous injection” Lin: pg. 8), wherein the second image depicts a second [PET tracer] activity in the subject (“pancreas uptake of the PET tracer was persistently observed over the study period” Lin: pg. 8);
(c) computing a difference between the first activity and the second activity (“pancreas uptake of the PET tracer was persistently observed over the study period” Lin: pg. 8; “neuroreceptor imaging may provide a useful way of evaluating some pancreatic disorders related to changes of autonomic neural activity” Lin: pg. 8); and 
(d) quantifying a pancreatic beta cell mass based on the computed difference ("this preliminary study showed potential of using neuroreceptor imaging agents to non-invasively assess the functions as well as the mass of beta cell islets" Lin: pg. 8).

Lin (PET) is not relied on for teaching: 
an administration of radiomanganese to the subject, wherein the first image depicts a first radiomanganese activity in the subject;
an administration of radiomanganese to the subject, wherein the second image depicts a second radiomanganese activity in the subject. 

However, in a similar study in the same field of endeavor, Graves teaches novel preparation methods of 52Mn for immunoPET imaging (Title) and further teaches: 
an administration of radiomanganese to the subject, wherein the first image depicts a first radiomanganese activity in the subject ([Fig. 2 of Graves's study depicts a PET first image (labeled 4h) of a subject following administration of free 52Mn.]);
an administration of radiomanganese to the subject, wherein the second image depicts a second radiomanganese activity in the subject ([Fig. 2 of Graves's study depicts a PET second image (labeled 24h) of a subject following administration of free 52Mn.]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by Lin, by including the 52Mn-based positron emission tomography as taught by Graves. One of ordinary skill in the art would have been motivated to make this modification because "Manganese-52-based PET tracer alternatives may provide analogous data with lower toxicity and thereby promote clinical application" (Graves: Pg. 2118). 

Regarding claim 23, the combination of Lin and Graves discloses: 
The method as recited in claim 15, as described above. 
Lin further discloses: 
wherein step (d) includes quantifying ("imaging probe uptake in the islet beta cells showed a positive correlation (r2 = 0.936) with the reduction of beta cell mass" Lin: pg. 5) a functional pancreatic beta cell mass ("assessment of pancreatic beta cell mass" Lin: pg. 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Graves as applied to claim 15 above, and further in view of Topping. 

Regarding claim 16, the combination of Lin and Graves discloses: 
The method as recited in claim 15, as described above. 
While Lin may disclose certain features of this claim, Lin is not being relied on for teaching: 
	wherein the radiomanganese includes one of Mn-51 or Mn-52g.
However, in a similar study in the same field of endeavor, Topping teaches that “52Mn is a promising tracer for small animal PET imaging” (Topping: Abstract), and further teaches: 
wherein the radioisotopes of manganese include one of Mn-51 or Mn-52g ("positron-emitting isotopes of Mn with half-lives that are suitable for use as a PET tracer: 52Mn (5.591 days), 52mMn (21.1 min), and 51Mn (46.2 min)" Topping: Section II). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by Lin, by including the Manganese-52 positron emission tomography as taught by Topping. One of ordinary skill in the art would have been motivated to make this modification because "The radionuclide 52Mn is expected to accumulate in vivo by the same biological mechanisms as nonradioactive Mn in MEMRI, providing the opportunity to study similar systems and processes as MEMRI with PET" (Topping: Introduction). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Graves as applied to claim 15 above, and further in view of Velasco.

Regarding claim 17, the combination of Lin and Graves discloses: 
The method as recited in claim 15, as described above. 
While Lin may disclose certain features of this claim, Lin is not being relied on for teaching: 
wherein the first image is acquired with a PET system following administration of pharmacological agent that modulates pancreatic beta cell uptake of divalent metals before the administration of the radiomanganese. 
However, in a similar study in the same field of endeavor, Velasco teaches modulation of ionic channels in pancreatic beta cells (Title) and in particular, the role of voltage-dependent calcium channels (VDCCs) to mediate the influx of calcium and other divalent metals into beta cells, and further teaches: 
wherein the first image is acquired with a PET system following administration of pharmacological agent that modulates pancreatic beta cell uptake of divalent metals ("Many pharmacological agents modulate the activity of Cav channels," Velasco: Pharmacology of Cav Channels in Pancreatic Beta Cells) before the administration of the radiomanganese. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by Lin, by including the modulation of ionic channels in pancreatic beta cells as taught by Velasco. One of ordinary skill in the art would have been motivated to make this modification because “Cav channels could also play roles in beta-cell development, maturation, survival, growth, and death” (Velasco: Voltage-Dependent Calcium Channels). 

Regarding claim 18, the combination of Lin, Graves, and Velasco discloses: 
The method as recited in claim 17, as described above. 
While Lin may disclose certain features of this claim, Lin is not being relied on for teaching: 
wherein the pharmacological agent modulates pancreatic beta cell uptake of Ca2+.
However, in a similar study in the same field of endeavor, Velasco teaches modulation of ionic channels in pancreatic beta cells (Title) and in particular, the role of voltage-dependent calcium channels (VDCCs) to mediate the influx of calcium and other divalent metals into beta cells, and further teaches: 
wherein the pharmacological agent modulates pancreatic beta cell uptake of Ca2+ ("Many pharmacological agents modulate the activity of Cav channels," Velasco: Pharmacology of Cav Channels in Pancreatic Beta Cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by Lin, by including the modulation of ionic channels in pancreatic beta cells as taught by Velasco. One of ordinary skill in the art would have been motivated to make this modification because “Cav channels could also play roles in beta-cell development, maturation, survival, growth, and death” (Velasco: Voltage-Dependent Calcium Channels). 

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Graves and Velasco as applied to claim 17 above, and further in view of Roper. 

Regarding claim 19, the combination of Lin, Graves, and Velasco discloses: 
The method as recited in claim 17, as described above. 
While Lin may disclose certain features of this claim, Lin is not being relied on for teaching: 
wherein the pharmacological agent inhibits uptake of divalent metals by the pancreatic beta cells. 
However, in a similar study in the same field of endeavor, Roper studies the effects of pharmacological agents on calcium channels in pancreatic beta cells, and further teaches: 
wherein the pharmacological agent inhibits uptake of divalent metals by the pancreatic beta cells ("pretreatment with 20 μmol/l nifedipine reduced the L-783,281–induced Ca2+ increase," Roper: Results; In this particular example, Ca2+ is the divalent metal.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by Lin, by including the pharmacological agents as taught by Roper. One of ordinary skill in the art would have been motivated to make this modification because "the [Ca2 ]i increase is characterized by a latency after application of stimulus, 20   17 s and 12   10 s for L-783,281 and insulin, respectively, followed by a slow increase to a maximum value ( 30 s) that plateaus and persists for over 120 s. This time course is in contrast to stimulation with depolarizing agents, such as tolbutamide, which have been shown to have a latency of 1 to 2 s, a peak in [Ca2 ]i at  5 s, and a return to near baseline within a minute after stimulation (Fig. 1)" (Roper: Role of PI3-K in Ca2  release and insulin secretion). 

Regarding claim 20, the combination of Lin, Graves, Velasco, and Roper discloses: 
The method as recited in claim 19, as described above. 
While Lin may disclose certain features of this claim, Lin is not being relied on for teaching: 
wherein the pharmacological agent includes one of nifedipine or diazoxide. 
However, in a similar study in the same field of endeavor, Roper studies the effects of pharmacological agents on calcium channels in pancreatic beta cells, and further teaches: 
wherein the pharmacological agent includes one of nifedipine or diazoxide ("nifedipine completely abolishes the [Ca2+]i increases," Roper: Results). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by Lin, by including the pharmacological agents as taught by Roper. One of ordinary skill in the art would have been motivated to make this modification because "the [Ca2 ]i increase is characterized by a latency after application of stimulus, 20   17 s and 12   10 s for L-783,281 and insulin, respectively, followed by a slow increase to a maximum value ( 30 s) that plateaus and persists for over 120 s. This time course is in contrast to stimulation with depolarizing agents, such as tolbutamide, which have been shown to have a latency of 1 to 2 s, a peak in [Ca2 ]i at  5 s, and a return to near baseline within a minute after stimulation (Fig. 1)" (Roper: Role of PI3-K in Ca2  release and insulin secretion). 

Regarding claim 21, the combination of Lin, Graves, and Velasco discloses: 
The method as recited in claim 18, as described above. 
While Lin may disclose certain features of this claim, Lin is not being relied on for teaching: 
wherein the pharmacological agent stimulates uptake of divalent metals by the pancreatic beta cells. 
However, in a similar study in the same field of endeavor, Roper studies the effects of pharmacological agents on calcium channels in pancreatic beta cells, and further teaches: 
wherein the pharmacological agent stimulates uptake of divalent metals by the pancreatic beta cells ("stimulation by K+ or tolbutamide, compounds that evoke an influx of extracellular Ca2+ through voltage-dependent Ca2+  channels," Roper: Results; In this case, Ca2+ is the divalent metal.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by Lin, by including the pharmacological agents as taught by Roper. One of ordinary skill in the art would have been motivated to make this modification because "the [Ca2 ]i increase is characterized by a latency after application of stimulus, 20   17 s and 12   10 s for L-783,281 and insulin, respectively, followed by a slow increase to a maximum value ( 30 s) that plateaus and persists for over 120 s. This time course is in contrast to stimulation with depolarizing agents, such as tolbutamide, which have been shown to have a latency of 1 to 2 s, a peak in [Ca2 ]i at  5 s, and a return to near baseline within a minute after stimulation (Fig. 1)" (Roper: Role of PI3-K in Ca2  release and insulin secretion). 

Regarding claim 22, the combination of Lin, Graves, Velasco, and Roper discloses: 
The method as recited in claim 21, as described above. 
While Lin may disclose certain features of this claim, Lin is not being relied on for teaching: 
wherein the pharmacological agent includes one of D-glucose, glibenclamide, or tolbutamide.
However, in a similar study in the same field of endeavor, Roper studies the effects of pharmacological agents on calcium channels in pancreatic beta cells, and further teaches: 
wherein the pharmacological agent includes one of D-glucose, glibenclamide, or tolbutamide ("stimulation by K+ or tolbutamide, compounds that evoke an influx of extracellular Ca2+ through voltage-dependent Ca2+  channels," Roper: Results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging techniques of pancreatic beta cells disclosed by Lin, by including the pharmacological agents as taught by Roper. One of ordinary skill in the art would have been motivated to make this modification because "the [Ca2 ]i increase is characterized by a latency after application of stimulus, 20   17 s and 12   10 s for L-783,281 and insulin, respectively, followed by a slow increase to a maximum value ( 30 s) that plateaus and persists for over 120 s. This time course is in contrast to stimulation with depolarizing agents, such as tolbutamide, which have been shown to have a latency of 1 to 2 s, a peak in [Ca2 ]i at  5 s, and a return to near baseline within a minute after stimulation (Fig. 1)" (Roper: Role of PI3-K in Ca2  release and insulin secretion). 

Response to Arguments
	Applicant submits that claims 1, 15, and 24 are patentable over the cited references, and provides arguments for each of these independent claims. 

In response, regarding independent claim 1, Examiner respectfully submits that Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 was previously rejected as being unpatentable over the combination of Erikson and Graves. However, in the new ground of rejection, neither of these references are relied on, thus rendering these arguments with respect to claim 1 moot. 
In response, regarding independent claim 24, Examiner respectfully submits that Applicant’s arguments with respect to claim 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 24 was previously rejected as being unpatentable over the combination of Erikson and Graves. However, in the new ground of rejection, neither of these references are relied on, thus rendering these arguments with respect to claim 24 moot. 

	Applicant submits that neither Erikson nor Graves disclose quantifying pancreatic beta cell mass based on measurements of radiomanganese activity. Applicant submits that the methods disclosed in Erikson would need to be completely reconstructed and redesigned to account for the different mechanisms for radiomanganese uptake. Applicant further submits that because Graves describes the use of radiomanganese for antibody imaging, but provides no details or instructions for how pancreatic beta cell mass and/or function could be determined, the combination of Erikson and Graves fails to provide the requisite instruction for such a redesign of Erikson methods. 

	In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the argument that neither Erikson nor Graves disclose quantifying pancreatic beta cell mass based on measurements of radiomanganese activity, Examiner respectfully submits that neither of these two references is being relied on in the current rejection for teaching this feature. Conversely, Lin has been introduced to teach this limitation, as described above in the 35 U.S.C. 103 rejection section of the present Office Action. Regarding the argument that Erikson would need to be completely reconstructed and redesigned, Examiner respectfully submits that this argument is also moot, as Erikson is not being combined with any references in the present rejection. While Graves is relied on in the present rejection, it is only to show a first and second image of radiomanganese activity, and not quantifying beta cell mass. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rorsman et al. (Rorsman P, Berggren PO, Hellman B. Manganese accumulation in pancreatic beta-cells and its stimulation by glucose. Biochem J. 1982;202(2):435-444. doi:10.1042/bj2020435., hereinafter “Rorsman”) teaches the uptake of radiomanganese in the pancreatic beta cells (“latter concentration implies an almost 25-fold accumulation of manganese as compared with that in the extracellular medium” Rorsman: Pg. 442). 
	An additional study by Rorsman et al. (Rorsman, P, and B Hellman. “The interaction between manganese and calcium fluxes in pancreatic beta-cells.” The Biochemical journal vol. 210,2 (1983): 307-14. doi:10.1042/bj2100307, hereinafter “Rorsman (calcium fluxes)”) teaches the relationship and interaction between manganese and calcium fluxes in pancreatic beta cells (Title). 
	Wooten et al. (Wooten, A Lake et al. “Biodistribution and PET Imaging of pharmacokinetics of manganese in mice using Manganese-52.” PloS one vol. 12,3 e0174351. 17 Mar. 2017, doi:10.1371/journal.pone.0174351, hereinafter “Wooten”) teaches a study of PET imaging of pharmacokinetics of manganese using Manganese-52 (Title), and further teaches many relevant features to the pending claims (see highlighted portions of attached document). Examiner acknowledges that certain references that were used by Wooten would not qualify as prior art due to not preceding the grace period based on joint inventors. For this reason, this document was not relied on for the rejections of any pending claims. However, despite this paper by Wooten citing certain references that are not eligible prior art for the present application, there are other sections of Wooten that would qualify as prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793         

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793